OPINION
PHILLIPS, Judge.
This is a post-conviction application for habeas corpus filed under Article 11.07, V.A.C.C.P. • •
*14Appellant was indicted for the unauthorized use of a motor vehicle without any allegation of a culpable mental state. V.T. C.A., Penal Code, Section 31.07. Such an omission is fundamental and deprives the trial court of jurisdiction to enter any judgment. Ex parte Winton, Tex.Cr.App., 549 S.W.2d 751, and authorities cited therein. Cf. Allen v. State, Tex.Cr.App., 549 S.W.2d 5. The judgment in Cause No. 9321 is set aside and the indictment dismissed. A copy of this opinion will be sent to the Texas Department of Corrections.
It is so ordered.